  Case 2:19-cv-00256-DBB Document 74 Filed 03/25/21 PageID.676 Page 1 of 1

                             United States District Court
                                  District of Utah


D. Mark Jones                                                                        Anne W. Morgan
Clerk of Court                                                                      Chief Deputy Clerk
                                           March 25, 2021

U.S. Bureau of Land Management
Attn: Clerk’s Office
760 Horizon Drive
Grand Junction, CO 81506


__

Re:      Utah Physicians for a Healthy Environment et al v. U.S. Bureau of Land Management et al
         U.S. District Court Case Number: 2:19-cv-00256-DBB
         State Court Case Number:

Dear Clerk:

        An order remanding this case to the U.S. Bureau of Land Management was signed by the
Honorable Judge David Barlow on 03/24/2021. I am forwarding a certified copy of the remand
order along with a copy of the Federal Court docket sheet. None of the documents contained in
the federal file will be forwarded. (see FRCP 28:1447).



         Please return a signed copy of this letter in the enclosed self-addressed envelope.

Sincerely,

D. Mark Jones, Clerk

By:
Jessica Lykins
Deputy Clerk

Enclosures
cc: Counsel of record

ACKNOWLEDGMENT OF RECEIPT:

Received by: _______________________

Date: _____________________________


      351 S. West Temple • Salt Lake City, Utah 84101 • (801)524-6100 • www.utd.uscourts.gov
